Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Office action is in response to Application 16349844 filled 05/14/2019 with IDS filled and preliminary amendment filled 05/14/2019 and another IDS filled 05/20/2019. 
Applicant amended Claims 5-9, 11-14 with the preliminary amendment filled 05/14/2019. 
Claims 1-15 are now canceled by Examiner amendment as result of interview.
Claims 16-28 are now added by Examiner amendment as result of Interview.
Claims 16-28 are currently pending and have been allowed as follows. 
IDS
The information disclosure statement filed on 05/14/2019 and 05/20/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by Examiner.
Applicant’s Preliminary amendment to the claims
- 05/14/2019 - 
Applicant amended Claims 5-9, 11-14 with the preliminary amendment filled 05/14/2019. 
Applicant’s Preliminary Amendment of the Disclosure 
- 05/31/2019 -
Applicant also corrected what appears to be grammatical informalities at Specification ¶ [0120] & Fig.10 with preliminary amendment dated 05/31/2019. The preliminary amendments are considered and accepted by Examiner in light of MPEP 714.01(e) and R 1.115
Interview Summary 
	As a first action allowance, Examiner considered the prosecution history of related Application 16312385 now patent US 10769536 B2 also Titled Work support system and work support program, then conducted complete EAST and Dialog searches, and carefully reviewed the information disclosure statements requested by Examiner with the prior art from the parent applications. 
	Specifically, the Examiner reviewed the current Original Disclosure and recognized subject matter that is both patent eligible as well as novel and non-obvious. 
	In order to expedite prosecution, Examiner proactively contacted the Attorney to ask permission for an Examiner initiated Interview which was promptly granted.

	Examiner takes this opportunity to thank the Attorney for her professionalism, collaboration, cooperation and expediency in expediting prosecution. As a courtesy to Applicant, Examiner also cordially extends his availability and expertise for future telephonic interviews for any potentially upcoming Applications.  
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Yayoi Romans, Reg.77372 on 03/24/2021. 
In the listings of the claims please cancel Claims 1-15 and add Claims 16-17 as follows: 

1.-15. (Canceled)
16. (New) A computer implemented method for work support, the method comprising:
	extracting from a term table by execution of an artificial intelligence server, messages, images and figures of a procedures’ manual; 
	generating, a rule by associating the messages, the images and the figures of the procedures’ manual to describe a determination condition of a work situation based on the procedures’ manual, wherein the work situation describes: equipment installation, a position of the equipment as an object, temperature surrounding the equipment, and a body temperature of a worker acting on the equipment;  
	receiving, from the artificial intelligence server, the rule describing the work situation according to the procedures’ manual and according to a signal of the equipment object indicating an operation state of work on the equipment object; 
	converting said rule into an internal data rule based on a degree of constitution association and a degree of condition association, wherein the degree of the constitution association ranges from a random work order to a predetermined work order, and wherein 
	inputting temperature information from a bio-information sensor of a smart device worn by the worker;  
	identifying a worker based on the bio-information sensor; 
	determining, by a work situation apparatus distinct from the artificial intelligence server, the work situation corresponding to the equipment object, to reduce processing loads of the artificial intelligence server; 
	receiving, by the artificial intelligence server from the work situation apparatus, the work situation corresponding to the equipment object;  
	detecting that the determination work condition is satisfied; 
	recording change results in the internal data rule;  
	virtually reproducing, according to the internal data rule, the recorded change results of the equipment object and the work situation due to the worker acting on the equipment object; 
	displaying work support information, comprising the extracted messages, images and figures superimposed or overlaid within a visual field of the worker; 
	performing machine learning with input from multiple model cases based on the recorded change results; 
	optimizing, based on the recorded change results, the internal data rule by performing machine learning selection, among multiple learned model cases, of a model case that gained a highest evaluation among the recorded change results in the internal data rule; 
	presenting differences from the highest evaluation to respective points of the virtually reproduced change results;  
  	inputting additional sensor information from the bio-information sensor comprising one or more of: pulse and blood pressure of the worker;  
	repeating the receiving of the work situation information, the detecting of the determination work condition, the recording of the change results in the internal data rule, 
	transmitting, to the artificial intelligence server, a work completion notification as well as the recorded change results of the internal data rule. 

17. (New) A non-transitory computer readable medium comprising instructions stored thereon, which when executed by a computer system perform steps of a method comprising:
	extracting from a term table by execution of an artificial intelligence server, messages, images and figures of a procedures’ manual; 
	generating, a rule by associating the messages, the images and the figures of the procedures’ manual to describe a determination condition of a work situation based on the procedures’ manual, wherein the work situation describes: equipment installation, a position of the equipment as an object, temperature surrounding the equipment, and a body temperature of a worker acting on the equipment;  
	receiving, from the artificial intelligence server, the rule describing the work situation according to the procedures’ manual and according to a signal of the equipment object indicating an operation state of work on the equipment object; 
	converting said rule into an internal data rule based on a degree of constitution association and a degree of condition association, wherein the degree of the constitution association ranges from a random work order to a predetermined work order, and wherein the degree of the condition association ranges from an essential association among the work situation, the equipment object and the determination work condition described in the procedures’ manual, to a no association among the work situation, the equipment object, and the determination work condition; 
	inputting temperature information from a bio-information sensor of a smart device worn by the worker;  
	identifying a worker based on the bio-information sensor; 
	determining, by a work situation apparatus distinct from the artificial intelligence server, the work situation corresponding to the equipment object, to reduce processing loads of the artificial intelligence server; 

	detecting that the determination work condition is satisfied; 
	recording change results in the internal data rule;  
	virtually reproducing, according to the internal data rule, the recorded change results of the equipment object and the work situation due to the worker acting on the equipment object; 
	displaying work support information, comprising the extracted messages, images and figures superimposed or overlaid within a visual field of the worker; 
	performing machine learning with input from multiple model cases based on the recorded change results; 
	optimizing, based on the recorded change results, the internal data rule by performing machine learning selection, among multiple learned model cases, of a model case that gained a highest evaluation among the recorded change results in the internal data rule; 
	presenting differences from the highest evaluation to respective points of the virtually reproduced change results;  
  	inputting additional sensor information from the bio-information sensor comprising one or more of: pulse and blood pressure of the worker;  
	repeating the receiving of the work situation information, the detecting of the determination work condition, the recording of the change results in the internal data rule, and the displaying of the work support information until determining that the work is complete; 
	transmitting, to the artificial intelligence server, a work completion notification as well as the recorded change results of the internal data rule. 

18. (New) The computer implemented method of claim 16 further comprising:
	storing the work situation in association with the signal of the equipment object; 
	determining the condition of the work situation by referring to the signal of the equipment object from the stored work situation.   


	outputting the signal of the equipment object of a specification that is common among a plurality of pieces of the equipment object. 
 
20. (New) The computer implemented method of claim 16 further comprising:
	branching the work situation according to a plurality of rules related to the branching;
	storing setting information in which the work situation related to the branching is set; and 
	revising the procedures’ manual based on the internal data rule and the stored setting information.  

21. (New) The computer implemented method of claim 16 further comprising:
	branching the work situation according to a plurality of rules related to the branching;
	revising the procedures’ manual based on the plurality of rules related to the branching.  

22. (New) The computer implemented method of claim 16 further comprising:
	recording changes in the messages, the images and the figures of the procedures’ manual, by using the model case. 

23. (New) The computer implemented method of claim 16 further comprising:
	outputting the work completion notification when the work situation satisfies the determination work condition of the internal data rule;
	generating evaluation information on a work result by comparing differences of the multiple learned models optimizing the internal data rule based on the recorded change results.  

24. (New) The computer implemented method of claim 16 further comprising:
	virtually reproducing the equipment object and the work situation that have changed due to the worker acting on the equipment according to the internal data rule; 

	optimizing the internal data rule with the selected optimization object.  

25. (New) The computer implemented method of claim 16 further comprising:
	classifying the worker into one of three levels: beginner, normal and expert. 

26. (New) The computer implemented method of claim 16, wherein the work situation apparatus is a Raspberry PI computer.   

27. (New) The computer implemented method of claim 16, wherein the smart device worn by the worker is connected to the work situation apparatus by wireless communication.  

28. (New) The computer implemented method of claim 16, wherein the equipment object is a lamp. 

















Reasons for allowance
I. Reasons for subject matter eligibility
Claims 16-28 are now patent eligible. Specifically Examiner submits that
Independent Claims 16, 17 are directed to statutory categories of method or process, and non-transitory computer readable medium or computer product.  Said claims do not recite mathematical concepts per MPEP 2106.04(a)(2)I, and cannot be implemented as mental processes per MPEP 2106.04(a)(2)III because they now require implementation by “work situation apparatus” (i.e. “Raspberry PI computer”) and “artificial intelligence server”, “bio-information sensor” that respectively “extract” “messages, images and figures of a procedures’ manual” and register “temperature”, “pulse” and “blood pressure of worker”, used in combination with the other additional elements of: “virtually reproducing recorded change results of the equipment object”, “performing machine learning”, “displaying extracted messages, images and figures superimposed or overlaid within a visual field of the worker”
	In fact, when tested per MPEP 2106.04(a)(1), the independent Claims 16, 17 are more similar to the non-abstract neural network1 [akin here to “artificial intelligence” and
“machine learning”] for facial detection [akin here to “bio-information sens[ing]”, “virtually reproducing recorded change results of equipment”, “displaying extracted messages, images and figures superimposed or overlaid within a visual field of the worker”] than any other abstract concepts. Thus, it could be argued that the current claims could be viewed as patent eligible right from the onset, per Step 2A prong one. This is because the abstract “Certain methods of organizing human activity” grouping is now defined by narrow economic and commercial principles and because MPEP 2106.04(a)(2)II cautions that not all methods of organizing human activity are abstract ideas.
         	  Yet, assuming arguendo that the claimed elements such as “work support” and “worker acting on the equipment” would somehow still recite, describe or set forth the abstract “Certain methods of organizing human activity” grouping, Examiner would submit that independent Claims 16, 17 still recite ample additional, computer-based, elements which in combination would surely integrate any purported abstract idea into a practical application, [Step 2A prong two], or at a minimum provide significantly more than the MPEP 2106.05(b), the improvement in computer technology of MPEP 2106.05(a) and the meaningful implementation of MPEP 2106.05(e) as tests of whether the additional elements do integrate the judicial exception (i.e. abstract idea) into a practical application. 

For once, MPEP 2106.05(b) states that one important clue as to whether the claims recite a particular machine is the degree to which the machine in the claim can be specifically identified (not any and all machines). Here, the current claims provide such requisite degree of particularity by requiring “a bio-information sensor of a smart device” to “input” “temperature”,  “pulse and blood pressure of the worker” and by also requiring “execution” of “artificial intelligence server” for “extracting” “messages, images and figures” as well as “machine learning” “perform[ed]” “with input from multiple model cases based on the recorded change results” based on which to perform “optimizing” “the internal data rule by performing machine learning selection, among multiple learned model cases, of a model case that gained a highest evaluation among the recorded change results in the internal data rule”. 
	Thus independent Claims 16, 17 appear to recite the specificity of such a particular machine to integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B].

Additionally or alternatively MPEP 2106.05(a) test can be applied by relying on the particular structure of a server that stores organized digital images2 as first example of improvement in computer-functionality [akin here to “receiving, from the artificial intelligence server, the rule describing the work situation according to the procedures’ manual and according to a signal of the equipment object indicating an operation state of work on the equipment object”, “generating, a rule by associating the messages, the images and the figures of the procedures’ manual to describe a determination condition of a work situation based on the procedures’ manual”], or by relying on the specific interface and implementation for navigating complex spreadsheets using techniques 3 [akin here to “extracting from a term table by execution of an artificial intelligence server messages, images and figures of a procedures’ manual”] as another example of improvement in computer-functionality or by further relying on the particular way of programming software4 , as yet another of example of improvement in computer-functionality [akin here to “receiving, from the artificial intelligence server, the rule describing the work situation according to the procedures’ manual and according to a signal of the equipment object indicating an operation state of work on the equipment object”, “converting said rule into an internal data rule based on a degree of constitution association and a degree of condition association, wherein the degree of the constitution association ranges from a random work order to a predetermined work order, and wherein the degree of the condition association ranges from an essential association among the work situation, the equipment object and the determination work condition described in the procedures’ manual, to a no association among the work situation, the equipment object, and the determination work condition”, “virtually reproducing, according to the internal data rule, the recorded change results of the equipment object and the work situation due to the worker acting on the equipment object”]. 
	Thus, by applying the eligibility test of MPEP 2106.05(a) Examiner finds that here, as in the patent eligible examples listed by MPEP 2106.05(a), the claims similarly recite a combination of additional elements that provide a technological improvement by:
	* “extracting from a term table by execution of an artificial intelligence server, messages, images and figures of a procedures’ manual”; 
	* “generating, a rule by associating the messages, the images and the figures of the procedures’ manual to describe a determination condition of a work situation based on the procedures’ manual, wherein the work situation describes: equipment installation, a position of the equipment as an object, temperature surrounding the equipment, and a body temperature of a worker acting on the equipment”;  
	* “receiving, from the artificial intelligence server, the rule describing the work situation according to the procedures’ manual and according to a signal of the equipment object indicating an operation state of work on the equipment object”; 
converting said rule into an internal data rule based on a degree of constitution association and a degree of condition association, wherein the degree of the constitution association ranges from a random work order to a predetermined work order, and wherein the degree of the condition association ranges from an essential association among the work situation, the equipment object and the determination work condition described in the procedures’ manual, to a no association among the work situation, the equipment object, and the determination work condition”;
	* “optimizing, based on the recorded change results, the internal data rule by performing machine learning selection, among multiple learned model cases, of a model case that gained a highest evaluation among the recorded change results in the internal data rule”. 
	Thus once again, there appears to be enough evidence for recited elements in the independent Claims 16, 17 to improve the computer technology in a manner comparable to that of “TLI”, “Data Engine”, “Apple” etc. of MPEP 2106.05(a).

Also MPEP 2106.05(a) states that: “An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome” citing, “DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107”.
	Here, the claims provide the requisite degree of explanation on how the particular solution is archived, by the combination of: 
	* “converting said rule into an internal data rule based on a degree of constitution association and a degree of condition association, wherein the degree of the constitution association ranges from a random work order to a predetermined work order, and wherein the degree of the condition association ranges from an essential association among the work situation, the equipment object and the determination work condition described in the procedures’ manual, to a no association among the work situation, the equipment object, and the determination work condition”; 
	* “optimizing, based on the recorded change results, the internal data rule by performing machine learning selection, among multiple learned model cases, of a model case that gained a highest evaluation among the recorded change results in the internal data rule”, which is read in light of Original Spec ¶ [0149] to improve rule conformity, 
	* “virtually reproducing, according to the internal data rule, the recorded change results of the equipment object and the work situation due to the worker acting on the equipment object” and  
	* “reduc[ing] processing loads of the artificial intelligence server” by “determining, the work situation corresponding to the equipment object” “a work situation apparatus” (i.e. smaller, “Rasberry PI computer”) “distinct from the artificial intelligence server”.
	 
	Therefore, the additional computer-based elements do once again provide the necessary evidence for integrating the abstract idea into a practical application [Step 2A prong two] or at the very least for providing significantly more [Step 2B].
	
As a final rationale, when testing the claims per MPEP 2106.05(e) Examiner finds a plethora of additional elements, which in combination provide meaningfully limitations [identified above] to transform the claim into a patent-eligible subject matter beyond generally linking use of the judicial exception to a particular technological environment. 
	Thus, when alternatively testing the claims per MPEP 2106.05(e), Examiner concludes that their underlining additional elements would once again integrate any alleged abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. 
	Hence, no matter which of MPEP 2106.05(a),(b), and/or (e) tests are considered, there is a preponderance of evidence to demonstrate the integration of any purported abstract idea into a practical application (Step 2A prong two), or at least, to demonstrate that the claims do provide significantly more than the abstract idea itself (Step 2B). 	Independent Claims 16, 17 are accordingly believed to be patent eligible. 
	Dependent Claims 18-28 are believed to be patent eligible by dependency to parent independent Claim 16. 




II. Reasons for Overcoming the prior art
- the current claims in preliminary amendment have overcome the prior art - 
	Examiner considered the prior art of “El-Diraby, et al., A Semantic Framework to Support Corporate Memory Management in Building Construction, Automation in Construction 15, 2006, pp. 504-521, 2006” as listed by the related App# 16312385 now 
US 10769536 B2. The Examiner also performed how own comprehensive search and found, the following references as the closest prior art:  
	* Ben-Dor et al, US 20190362556 A1 teaching the implementing of Augmented Reality (AR)-Based Assistance Within Work Environment, with emphasis on ¶ [0082] last sentence: the computing system might access a user manual of the particular model of instrumentation, and might generate and display image overlays (perhaps also generate and present aural instructions) to the user indicating how to operate the particular piece of instrumentation to complete the task as indicated, and also indicate (using image overlays and perhaps also aural instructions regarding) when, where, and how to prepare the sample for performing the indicated analysis and to indicate (using image overlays and perhaps also aural instructions regarding) when, where, and how to insert the sample into the piece of instrumentation to run the analysis, and to also indicate (using image overlays and perhaps also aural instructions regarding) what buttons, switches, valves, etc. to actuate and when to do so.
	* Sendai et al, US 20160209916 A1 teaching work support based on a heads mounted device as taught at Figs. 6-14 and associated text according to the guided procedures of Figs. 5, 15 and associated text  
	
	Examiner also found additional references close to the current subject matter: 
	* Sakagami et al, US 20030142097 A1 hereinafter Sakagami, and
	* Aonuma et al, US 20160171774 A1 hereinafter Aonuma. 
- Specifically -
	* Sakagami teaches at Fig.2 step 203: Configure Procedure Manual Page->step 204: Paste Drawing File->Step 205: Paste Animation File-> 206: Establish Procedure Manual Page Layout and Store-> Have All Pages Been Created? Branching Yes or No rules. Then Sakagami further teaches at ¶ [0030]: drawing file created at step 201 is nd sentence similar examples Fig.2 step 207: Have All Pages Been Created?->No-> back to step 203 [re]Configure Procedure Manual Page->step 204: Paste Drawing File->step 205: Paste Animation File-> step 206: [re]Establish Procedure Manual Page Layout and Store
	* Aonuma teaches at ¶ [0114] Fig.5 an example of a form generated by the conversion part 316. The conversion part 316 may generate a procedure manual MN exemplified in Fig.5 using the scenario stored in the scenario memory part 324. The procedure manual MN contains a product number field, a product name field, a step name field, a work procedure field, and a schematic drawing field. Aonuma ¶ [0116] teaches In this manner, the conversion part 316 may automatically generate a form (procedure manual) from the scenario stored in the scenario memory part 324, and thereby, convenience in the user is improved. Aonuma further teaches at Fig.3 & ¶ [0087] division part 313 division of the 3D model of the scenario material to be divided at the time when an amount of change of the magnitude of the motion of the human body within the 3D model (element e4) of the scenario material to be divided is equal to or more than a predetermined threshold value. Note that division part 313 uses correlation data as a human body for identification of human body from the objects contained in the 3D model. Aonuma Fig.4 & ¶ [0088] In the scenario material representing a series of motion procedures (procedure information), one procedure may be separated from another procedure in a part in which the motion largely changes. According to the method c2, the division part 313 may divide the scenario material in the part in which the motion largely changes for the above described case. Finally Aonuma ¶ [0096] last sentence teaches: According to criterion d1, the higher the degree of matching, the higher the evaluation. 
	Additional prior art is explained at the Conclusion section below.
---------------------------------------------------------------------------------------------------------------------	
However, none of prior art on record does teach either alone or together, the combined four recitations of:
	1. “converting said rule into an internal data rule based on a degree of constitution association and a degree of condition association, wherein the degree of the constitution association ranges from a random work order to a predetermined work order, and wherein the degree of the condition association ranges from an essential association among the work situation, the equipment object and the determination work condition described in the procedures’ manual, to a no association among the work situation, the equipment object, and the determination work condition”; 
	2. “determining, by a work situation apparatus distinct from the artificial intelligence server, the work situation corresponding to the equipment object, to reduce processing loads of the artificial intelligence server”; 
	3. “virtually reproducing, according to the internal data rule, the recorded change results of the equipment object and the work situation due to the worker acting on the equipment object; and displaying work support information, comprising the extracted messages, images and figures superimposed or overlaid within a visual field of the worker”; and finally 
	4. “optimizing, based on the recorded change results, the internal data rule by performing machine learning selection, among multiple learned model cases, of a model case that gained a highest evaluation among the recorded change results in the internal data rule”; and “repeating the receiving of the work situation information, the detecting of the determination work condition, the recording of the change results in the internal data rule, and the displaying of the work support information until determining that the work is complete” (bolded emphasis added). 
	-> as now recited at independent Claims 16, 17.
Dependent Claims 18-28 overcome prior art by dependency to Claim 16.  
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20200057973 A1 teaching at its Abstract: An operation assistance system receives selection of a first procedure in a procedure manual including a plurality of procedures relating to an operation of an operation target.  The operation assistance system displays an estimation structure obtained by structuring at least part of the first procedure based on an abstraction structure obtained by structuring a second abstraction procedure included in a first abstraction procedure corresponding to the first procedure and the selected first procedure.	
	* US 20190392644 A1 teaching automatic dynamic diagnosis guide with augmented reality
	* US 20030142097 A1 teaching electronic assembly procedure manual system
	* US 20110047468 A1 teaching the dynamic editing on an operation manual
	* US 20090037801 A1 teaching automatic user manual generation 

     	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	April 9th, 2021 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04(a)(1).vii.
        2 “TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747”
        3 “Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018)”
        4 “Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016)”